Citation Nr: 0816289	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  03-04 744	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder to include bilateral flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1973 to December 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  Competent medical evidence indicates that the veteran had 
bilateral foot disorders prior to entering service.

2.  Competent medical evidence indicates that the preexisting 
bilateral foot disorders, including pes planus and equinus 
deformity are congenital in nature, and were not aggravated, 
to include through superimposed disease or injury, in 
service.


CONCLUSIONS OF LAW

1.  Bilateral foot disorders clearly and unmistakably 
preexisted service and were not aggravated by service, and 
the presumption of soundness at entry is rebutted.  38 
U.S.C.A. § 1111 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303(c), 4.57 (2007).

2.  Bilateral foot disabilities including pes planus were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 
1110, 1111, 1131, 1153 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304, 3.306. 4.57 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in July 2004, May 2006, and March 2007 
fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letters were not sent prior to the initial adjudication of 
the claimant's claim, this was not prejudicial to the 
claimant since the claimant was subsequently provided 
adequate notice and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided in December 2007.  If there is VCAA deficiency, 
i.e., VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Sanders v. Nicholson, 487 
F. 3d 881 (2007); see also Simmons v. Nicholson, 487 F. 3d 
892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the United States 
Court of Appeals for Veterans Claims (Court) found that the 
evidence established that the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and found that the error was harmless, as the 
Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, Social Security Administration 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA attempted to obtain all additional 
service medical records and the complete private treatment 
records, to no avail, as noted below.  There is no indication 
in the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded two VA examinations.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Competency and Credibility

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau.  
The claimant is not competent to provide more than simple 
medical observations.  He is not competent to provide 
diagnoses in this case nor is he competent to provide a 
complex medical opinion regarding the etiology of the claimed 
disabilities.  See Barr.  Thus, the veteran's lay assertions 
are not competent or sufficient.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records reveal that the veteran's lower 
extremities and feet were normal on his entrance into 
service.  Thereafter, there were no inservice complaints, 
findings, treatment, or diagnosis of any foot disease or 
injury.  The separation examination conducted in November 
1976 revealed normal lower extremities and feet on physical 
examination.  

Post-service, the VA records show that the veteran was 
treated for complaints of painful calluses under the right 
foot in June 1981.  In December 1981, the veteran reported 
that he had pain on the bottom of both feet.  The veteran 
indicated that he had experienced such pain prior to service, 
but it became worse during service, and had continued post-
service.  The diagnosis was rule out pes planus (flat feet) 
and hallux valgus.  

In a February 2002 letter, a private physician, Dr. L.M., 
stated that the veteran had a congenital equinus deformity of 
both feet.  As a result of this condition, over the years, he 
developed severe pes planus which subsequently damaged his 
foot structure.  The damage and deformities of his feet 
started from his childhood, through his military enlistment, 
since that time, and would continue into the future.  

In a September 2002 letter, a VA physician indicated that he 
had been treating the veteran for a long time for what he 
believed was congenital pes planus (pes planus since birth) 
and equinus deformity.  It was his opinion that the veteran's 
condition was aggravated and possibly made worse due to his 
time in the military and his current problems could have been 
avoided had he not been inducted or participated in the 
rigorous training of wartime service.  It was also his 
opinion that the pes planus should have been noticed and 
treated during his induction and service time.  

In November 2002, the veteran was afforded a VA examination.  
The claims file was reviewed.  The examiner noted that the 
veteran had congenital pes planus and equinus deformity.  It 
was noted that the veteran did not realize that he had a 
congenital condition of the feet until he was in the Army.  
He began having pain in his left big toe where he had a 
bunion, he saw a doctor, and he was given Tylenol for pain.  
In 1983, he underwent surgery for hallux valgus of the right 
foot and a horn was removed from the right 4th and 5th toes.  
Although he still had hallux valgus, he did not want surgery 
on his left foot.  He also had a callus on each foot.  
Physical examination confirmed that the veteran had pes 
planus, hallux valgus, and callus at the metatarsophalangeal 
joint of the great toe.  He also had exostosis of the right 
foot, as a result of a fracture of the right foot (in a post-
service motorcycle accident).  The examiner stated that after 
careful review of the claims file, the current clinical 
findings, and the medical literature, it was the examiner's 
opinion that it was not at least as likely as not that the 
veteran's preexistent conditions were aggravated beyond the 
normal progression during service.  

Subsequent VA records documented ongoing treatment for pes 
planus.  

In October 2003, the veteran testified at a Board hearing.  
The veteran related that during service, he performed road 
marches which caused feet problems for which he went on sick 
call.  He would get blisters on the sides and heels of his 
feet.  He was told that he had arthritis and the like, and 
was given aspirin for relief.  In 1976, he had calluses as 
well as a corn on his little toe.  He underwent surgery in 
1983, after service.  He wore a different type of boot than 
other service members.  Before service, he related that he 
had no idea that his feet were abnormal.  When questioned as 
to whether he had any inservice comrades who would remember 
that he went on sick call, he replied that he did not have 
any contact with his inservice friends.  

In August 2004, the veteran was afforded another VA 
examination.  The claims file was reviewed.  The examiner 
indicated that he spent considerable time reviewing the file.  
The examiner specifically referred to the veteran's entrance 
and exit examination and indicated that they did not reveal 
the presence of flat feet.  The examiner also discussed the 
veteran's verbal history regarding special shoes (that the 
veteran himself had made) and an inservice foot profile.  His 
current medical state was also reviewed and a physical 
examination was performed.  Physical examination revealed 
bilateral pes planus worse on the right side; severe left 
hallux valgus deformity of the left foot; and painful 
calluses bilaterally.  In summary, the examiner stated that 
based on the history and examination, it was very difficult 
to assess what the nature and history of the veteran's 
military duty or his feet in the military were at that time.  
There was no documentation of any foot problems and there was 
no documentation of a preexisting injury with evidence of pes 
planus.  However, the examiner stated that this normally does 
occur at a relatively early age.  With significant physical 
activity, pes planus could become temporarily symptomatic.  
It was not at least as likely as not that the pes planus was 
made permanently worse during the military.  The natural 
history and progression of pes planus was ongoing.  

Thereafter, the treatment records from Dr. L. M. were twice 
requested, but were not forthcoming.  In addition, multiple 
attempts were made to obtain additional service records, to 
include morning reports, but the response was negative.  

The veteran currently has bilateral pes planus, and hallux 
valgus.  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a) (2002).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the 
veteran entered in sound health.  Here, there is no evidence 
that at entry, there was any defect, infirmity, or disorder 
with regard to either foot on objective examination.  The 
examination was normal.  Thus, the veteran is entitled to a 
presumption of soundness.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. 
Principi, 370 F.3d 1089 (2004).

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
indicated that "a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
The Court held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  

Thereafter, the Federal Circuit explained the Miller decision 
by noting that "[n]othing in the court's opinion suggests 
that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The  
Federal Circuit held that contemporaneous evidence of 
treatment is not required to rebut the presumption of 
soundness.  In Harris the Federal Circuit found that all 
medically accepted evidence can be considered, including a 
recorded medical history.  

In this case, there are differing medical opinions of record.  
The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Board must account for the evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  The failure of the physician to 
provide a basis for his or her opinion goes to the weight or 
credibility of the evidence.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).

The VA physician who provided a medical opinion in the 
September 2002 letter did not reference any review of the 
prior medical records nor refer to any pertinent prior 
medical records.  Therefore, while his opinion is competent, 
it is of lessened probative value.  

Likewise, Dr. M. did not reference any review of the prior 
medical records nor refer to any pertinent prior medical 
records.  Further, although the clinical records were 
requested from that physician, as noted, none were 
forthcoming.  Therefore, while his opinion is also competent, 
it is also of lessened probative value.  

In contrast, the VA physicians who performed examinations in 
November 2002 and August 2004 both referenced a review of the 
claims file and prior records.  As such, their opinions are 
of greater probative value than the other two medical 
opinions and are afforded the most probative weight.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.)  

In this case, while the service medical records did not 
record a history of a preservice bilateral foot disability 
nor reflect any treatment for a bilateral foot disability, 
the post-service medical evidence, both VA and private, 
including the most probative evidence, establish that the 
veteran has bilateral foot disorders which preexisted 
service, although not noted on entrance.  The Board finds 
that the probative evidence constitutes clear and 
unmistakable evidence that bilateral foot disorders existed 
prior to service entrance.  

VAOPGCPREC 3-03 (July 16, 2003), has established that there 
are two steps to rebut the presumption of soundness at entry.  
First, there must be clear and unmistakable evidence that a 
bilateral foot defect preexisted service.  Second, there must 
be clear and unmistakable evidence that a bilateral foot 
defect was not aggravated during service.  If both prongs are 
not met, the presumption of soundness at entry is not 
rebutted.

However, under 38 C.F.R. § 3.303(c), congenital or 
developmental defects are not diseases or injuries within the 
meaning of VA laws and regulations.  VA's General Counsel, in 
a precedential General Counsel Opinion, reasoned that the 
term "disease" in 38 U.S.C.A. §§ 1110 and 1131 and the term 
"defect" in 38 C.F.R. § 3.303(c) are mutually exclusive, and 
concluded that service connection may be granted for 
diseases, but not defects, of a congenital, developmental, or 
familial origin.  VAOPGCPREC 82-90 (1990) (originally issued 
as VA General Counsel Opinion 1-85 (Mar. 5, 1985)).  The 
opinion advised that when a disease is of a congenital, 
developmental, or familial nature, VA adjudicators are 
justified in finding that such disease by its very nature 
preexisted service and entitlement to service connection 
should turn on the question of whether manifestations of the 
disease in service constituted aggravation of the condition.  
However, with respect to congenital or developmental defects, 
the General Counsel held that while it was clear that such 
conditions may not be service-connected because they are not 
diseases or injuries under the law, many such defects can be 
subject to superimposed disease or injury during an 
individual's military service; service connection may then be 
warranted for the resultant disability.  Id.  It is essential 
to make an initial distinction between bilateral flatfoot as 
a congenital or as an acquired condition.  The congenital 
condition, with depression of the arch, but no evidence of 
abnormal callosities, areas of pressure, strain or 
demonstrable tenderness, is not compensable.  38 C.F.R. § 
4.57.

In this case, the competent evidence of record establishes 
that the veteran had preexisting bilateral foot disorders 
which preexisted service and are congenital in nature.  The 
veteran has had diagnoses of  bilateral pes planus, equinus 
deformity, and hallux valgus.  The last VA examiner did not 
address the congenital nature of the veteran's preexisting 
foot disorders, but the prior competent evidence did address 
that matter.  Although Dr. M. indicated that preexisting 
equinus deformity essentially resulted in pes planus, he did 
not state when this occurred (prior to, during, or after 
service) and he did not furnish the complete records.  The 
other VA evidence showed that the pes planus was congenital 
in nature.  

Thus, the question remaining in this case is whether there is 
clear and unmistakable evidence that the bilateral foot 
disorders were aggravated to include through superimposed 
disease or injury in service.

The most probative evidence of record establishes that there 
was no aggravation to include through superimposed disease or 
injury with regard to his preexisting bilateral feet disorder 
including pes planus and equinus deformity during the 
veteran's military service.  Of the two most probative VA 
opinions, the later August 2004 opinion addressed the 
inservice findings in more detail.  There was no notation, as 
noted, on entrance of the preservice disorders.  There was no 
inservice documentation of any foot problems.  The examiner 
acknowledged that the veteran's foot disorders could become 
temporarily symptomatic, but not permanently worse.  The 
examiner also indicated that there were no positive medical 
findings on discharge examination.  

Although the veteran maintains that his bilateral feet 
problems worsened during service, the service medical records 
and the most probative post-service medical evidence shows 
that there was aggravation during military service.  The 
service medical records are completely devoid of any report 
of injury or disease and the most probative post-service 
evidence does not suggest or establish otherwise.  

In this regard, the August 2004 examiner opined that it was 
not at least as likely as not that the pes planus was made 
permanently worse during the military.  The natural history 
and progression of pes planus was ongoing.  This opinion is 
supported by the service medical records, the lack of any 
treatment prior to 1981, and the other VA examination report 
dated in November 2002.  As to a determination under 
38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 of whether the 
veteran's preexisting bilateral foot defects or disorders 
were aggravated in service, the Board finds that the most 
probative medical opinion of record, the August 2004 opinion, 
showed that there was no inservice permanent worsening to 
include by superimposed disease or injury.  This opinion is 
supported by the service medical records and the other VA 
examination.  Further, since there is clear and unmistakable 
evidence that pre-existing bilateral foot disorders were not 
aggravated during service for the purpose of rebutting the 
presumption of soundness (38 U.S.C.A. § 1111), it necessarily 
follows that such disorder was not, in fact, aggravated 
during service (38 U.S.C.A. § 1110).  The Board has found by 
clear and unmistakable evidence that the veteran's bilateral 
foot disorders were not aggravated by service in order to 
rebut the presumption of soundness.  VA's General Counsel 
found that such a finding would necessarily be sufficient to 
rebut the presumption of aggravation under 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306(b).

The Board further finds that the currently diagnosed 
bilateral foot disorders are not otherwise attributable to 
service as there is no probative competent medical evidence 
establishing a nexus between current diagnoses and service.  

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for a bilateral foot disorder, to include 
pes planus, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


